Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ooki et al (US 2015/0119522, ‘522 hereafter).
Regarding claims 1 and 3-6, ‘522 discloses a method for making a substrate with a photoalignment film, comprising a step of (A) form a photo-alignment film with a material containing a polymer with a photo-functional group through coating, drying and baking ([0231]-[0232]),  irradiating the film formed in the step (A) with linearly polarized light between drying and baking step ([0234], [0235], [0301]), wherein the polarized light can be emitted from a light emitting diode lamp ([0237]-[0239]); and (C) further irradiating the film from  step (B) with polarized light, wherein the polarizing light may emit from a UV lamp including metal halide lamp in order to enhance liquid crystal aligning ability ([0242]). ‘522 does not expressly exemplify a process with the steps wherein the polarized light is identical to the polarized light as presently claimed. However, each of the steps for making the photoalignment film with the polarized light as claimed is described in the reference, therefore, a person of ordinary skill would have been motivated to use the polarized light as disclosed by ‘522 including selecting the polarized light from LED or metal halide lamp the light sources as taught, in order to obtain a photoalignment film having desired liquid crystal aligning performance and arrive the present claimed invention. When there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known KSR v. Teleflex. (see MPEP 2143 (E)).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that the polarized light irradiation dose in the step (B) is lower than the polarized light irradiation does in the step (C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782